CRAWLEY, Judge,
concurring specially.
Although I agree with Judge Murdock that a trial court considering whether a parent is voluntarily underemployed or voluntarily unemployed should focus on whether, for example, the parent’s decision to change careers is made in good faith, I cannot join in his dissenting opinion. Because there is sufficient evidence to affirm the trial court’s finding in the present case that the father was voluntarily underemployed, I must concur in affirming the trial court’s judgment.